Exhibit 10.1 AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER THIS AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER, which amends and restates the agreement and plan of merger made as of the 14th day of February, 2008, is made as of the 27th day of February, 2008, AMONG: MAILTEC, INC., a corporation formed pursuant to the laws of the State of Nevada and having an office for business at 4774 So. Holladay Blvd., Holladay, Utah 84117 (“MailTec”) AND: PROVISION MERGER CORP., a body corporate formed pursuant to the laws of the State of Nevada and a wholly owned subsidiary of MailTec (the "Merger Sub") AND: PROVISION INTERACTIVE TECHNOLOGIES, INC., a company formed pursuant to the laws of the State of California and having an office for business located at 9253 Eton Avenue, Chatsworth, California 91311 ("ProVision") WHEREAS: A.ProVision is a California corporation engaged in the business of developing, producing, marketing, distribution and selling 3-D holographic aerial imaging systems, advertising and media; B.MailTec is a reporting company whose common stock is quoted on the NASD “Bulletin Board” and which is not presently engaged in any business; C.The respective Boards of Directors of MailTec, ProVision and the Merger Sub deem it advisable and in the best interests of MailTec, ProVision and the Merger Sub that ProVision merge with and into the Merger Sub (the "Merger") pursuant to this Agreement and the Certificate of Merger, and the applicable provisions of the laws of the State of Nevada and the State of California; and D.It is intended that the Merger shall qualify for United States federal income tax purposes as a reorganization within the meaning of Section 368 of the Internal Revenue Code of 1986, as amended. NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises and the mutual covenants, agreements, representations and warranties contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1 ARTICLE 1 DEFINITIONS AND INTERPRETATION Definitions 1.1In this Agreement the following terms will have the following meanings: (a) “Acquisition Shares” means the 20,879,350 MailTec Common Shares to be issued to the ProVision Shareholders and the ProVision Debt Holders at Closing pursuant to the terms of the Merger in accordance with Schedule A, annexed hereto; (b) “Agreement” means this amended and restated agreement and plan of merger among MailTec, the Merger Sub and ProVision; (c) “Closing” means the completion, on the Closing Date, of the transactions contemplated hereby in accordance with Article 9 hereof; (d) “Closing Date” means the day on which all conditions precedent to the completion of the transaction as contemplated hereby have been satisfied or waived; (e) “Effective Time” means the date of the filing of this Agreement and officers’ certificates, as applicable, in the form required by State Corporation Law; (f) “MailTec Accounts Receivable” means all accounts receivable and other debts owing to MailTec, on a consolidated basis,; (g) “MailTec Assets” means the undertaking and all the property and assets of the MailTec Business of every kind and description wheresoever situated including, without limitation, MailTec Equipment, MailTec Inventory, MailTec Material Contracts, MailTec Accounts Receivable, MailTec Cash, MailTec Intangible Assets and MailTec Goodwill, and all credit cards, charge cards and banking cards issued to MailTec; (h) “MailTec Business” means all aspects of any business conducted by MailTec and its subsidiaries; (i) “MailTec Cash” means all cash on hand or on deposit to the credit of MailTec and its subsidiaries on the Closing Date; (j) “MailTec Common Shares” means the shares of common stock in the capital of MailTec; (k) “MailTec Equipment” means all machinery, equipment, furniture, and furnishings used in the MailTec Business; (l) “MailTec Financial Statements” means, collectively, the audited consolidated financial statements of MailTec, together with the unqualified auditors' report thereon, and the unaudited consolidated financial statements of MailTec; (m) “MailTec Goodwill” means the goodwill of the MailTec Business including the right to all corporate, operating and trade names associated with the MailTec Business, or any variations of such names as part of or in connection with the MailTec Business, all books and records and other information relating to the MailTec Business, all necessary licenses and authorizations and any other rights used in connection with the MailTec Business; (n) “MailTec Intangible Assets" means all of the intangible assets of MailTec and its subsidiaries, including, without limitation, MailTec Goodwill, all trademarks, logos, copyrights, designs, and other intellectual and industrial property of MailTec and its subsidiaries; 2 (o) “MailTec Inventory” means all inventory and supplies of the MailTec Business; (p) “MailTec Material Contracts” means the burden and benefit of and the right, title and interest of MailTec and its subsidiaries in, to and under all trade and non-trade contracts, engagements or commitments, whether written or oral, to which MailTec or its subsidiaries are entitled whereunder MailTec or its subsidiaries are obligated to pay or entitled to receive the sum of $10,000 or more including, without limitation, any pension plans, profit sharing plans, bonus plans, loan agreements, security agreements, indemnities and guarantees, any agreements with employees, lessees, licensees, managers, accountants, suppliers, agents, distributors, officers, directors, attorneys or others which cannot be terminated without liability on not more than one month's notice; (q) “Merger” means the merger, at the Effective Time, of ProVision and the Merger Sub pursuant to this Agreement; (r) “Place of Closing” means the offices of Sichenzia Ross Friedman Ference LLP, or such other place as MailTec and ProVision may mutually agree upon; (s) “ProVision Accounts Receivable” means all accounts receivable and other debts owing to ProVision; (t) “ProVision Assets“ means the undertaking and all the property and assets of the ProVision Business of every kind and description wheresoever situated including, without limitation, ProVision Equipment, ProVision Inventory, ProVision Material Contracts, ProVision Accounts Receivable, ProVision Cash, ProVision Intangible Assets and ProVision Goodwill, and all credit cards, charge cards and banking cards issued to ProVision; (u) “ProVision Business” means all aspects of the business conducted by ProVision; (v) “ProVision Cash” means all cash on hand or on deposit to the credit of ProVision on the Closing Date; (w) “ProVision Debt” means all of the issued and outstanding convertible promissory notes of ProVision; (x) “ProVision Debt Holders” means all of the holders of the issued and outstanding ProVision Debt; (y) “ProVision Equipment” means all machinery, equipment, furniture, and furnishings used in the ProVision Business; (z) “ProVision Financial Statements” means collectively, the audited consolidated financial statements of ProVision, together with the unqualified auditors' report thereon; 3 (aa) “ProVision Goodwill” means the goodwill of the ProVision Business together with the exclusive right of MailTec to represent itself as carrying on the ProVision Business in succession of ProVision subject to the terms hereof, and the right to use any words indicating that the ProVision Business is so carried on including the right to use the name "ProVision” or any variation thereof as part of the name of or in connection with the ProVision Business or any part thereof carried on or to be carried on by ProVision, the right to all corporate, operating and trade names associated with the ProVision Business, or any variations of such names as part of or in connection with the ProVision Business, all telephone listings and telephone advertising contracts, all lists of customers, books and records and other information relating to the ProVision Business, all necessary licenses and authorizations and any other rights used in connection with the ProVision Business; (bb) “ProVision Intangible Assets” means all of the intangible assets of ProVision, including, without limitation, ProVision Goodwill, all trademarks, logos, copyrights, designs, and other intellectual and industrial property of ProVision and its subsidiaries; (cc) “ProVision Inventory” means all inventory and supplies of the ProVision Business; (dd) “ProVision Material Contracts” means the burden and benefit of and the right, title and interest of ProVision in, to and under all trade and non-trade contracts, engagements or commitments, whether written or oral, to which ProVision is entitled in connection with the ProVision Business whereunder ProVision is obligated to pay or entitled to receive the sum of $10,000 or more including, without limitation, any pension plans, profit sharing plans, bonus plans, loan agreements, security agreements, indemnities and guarantees, any agreements with employees, lessees, licensees, managers, accountants, suppliers, agents, distributors, officers, directors, attorneys or others which cannot be terminated without liability on not more than one month's notice; (ee) “ProVision Option” shall mean any option to purchase or otherwise acquire ProVision Shares (whether or not vested) outstanding under any ProVision Option Plan; (ff) “ProVision Option Plan” shall mean (i) ProVision’s 2002 Employee Stock Plan and (ii) any other compensatory option plans or contracts of ProVision, including option plans or contracts assumed by the ProVision pursuant to a merger or acquisition; (gg) “ProVision Shares” means all of the issued and outstanding shares of ProVision's equity stock; (hh) “ProVision Shareholders” means all of the holders of the issued and outstanding ProVision Shares; (ii) “ProVision Warrants” shall mean any warrant to purchase or otherwise acquire shares of capital stock of ProVision; (jj) “State Corporation Law” means either the California General Corporation Law or theNevada Revised Statutes, as applicable; (kk) “Surviving Company” means ProVision following the merger with the Merger Sub; Any other terms defined within the text of this Agreement will have the meanings so ascribed to them. 4 Captions and Section Numbers 1.2The headings and section references in this Agreement are for convenience of reference only and do not form a part of this Agreement and are not intended to interpret, define or limit the scope, extent or intent of this Agreement or any provision thereof. Section References and Schedules 1.3Any reference to a particular “Article”, “section”, “paragraph”, “clause” or other subdivision is to the particular Article, section, clause or other subdivision of this Agreement and any reference to a Schedule by letter will mean the appropriate Schedule attached to this Agreement and by such reference the appropriate Schedule is incorporated into and made part of this Agreement.The Schedules to this Agreement are as follows: Severability of Clauses 1.4If any part of this Agreement is declared or held to be invalid for any reason, such invalidity will not affect the validity of the remainder which will continue in full force and effect and be construed as if this Agreement had been executed without the invalid portion, and it is hereby declared the intention of the parties that this Agreement would have been executed without reference to any portion which may, for any reason, be hereafter declared or held to be invalid. ARTICLE 2 THE MERGER The Merger 2.1The Merger Sub shall be merged with and into ProVision pursuant to this Agreement and the separate corporate existence of the Merger Sub shall cease and ProVision, as it exists from and after the Closing, shall be the Surviving Company. 5 Effect of the Merger 2.2The Merger shall have the effect provided therefor by the State Corporation Law.
